DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6-20 are objected to because of the following informalities:  
Claim 6 recites “Non-transitory computer readable storage media” which should be changed to recite “A non-transitory computer readable storage media”.
Claim 14 is objected to because of the following informalities:  claim 14 line 7 spells neural as neutral.  
Claims 7-13 and 15-20 are objected for being directly or indirectly dependent on objected claims 6 and 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, 15-16 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 5 recite limitation “first task or the second task one or more of object detection, image segmentation, and lane finding.”
Claim 7 recite limitation “at least one of the plurality of tasks comprising one or more of object detection, image segmentation, or lane finding”
Claim 8 recite limitation “wherein the frame of sensor data comprises at least one of: a red-green-blue (RGB) image; an infrared image; a frame of light detection and ranging (LIDAR) data; and a frame of radar data”
Claim 15 recite limitation “wherein the sensor comprises one or more of a camera, a LIDAR system, and a radar system”
Claim 16 recite limitation “comprising a control system for controlling one or more actuators, displays, or audio systems of a vehicle.”
Claim 20 recite limitation “the plurality of tasks comprising two or more of object detection, image segmentation, and lane finding.”

The above limitations are Markush grouping that has been incorrectly claimed. 
See MPEP 2173.05(h), where a proper Markush-type limitation has the following format: “...alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"”. This limitation uses “comprising”, therefore it’s not a proper Markush limitation where you can pick one of the alternatives. According to the same MPEP section, “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or 

For examination purposes the examiner interprets the fallowing limitation as:
Claim 5 recite limitation “first task or the second task consisting one or more of object detection, image segmentation, and lane finding.”
Claim 7 recite limitation “at least one of the plurality of tasks consisting one or more of object detection, image segmentation, or lane finding”
Claim 8 recite limitation “wherein the frame of sensor data consisting at least one of: a red-green-blue (RGB) image; an infrared image; a frame of light detection and ranging (LIDAR) data; and a frame of radar data”
Claim 15 recite limitation “wherein the sensor consisting one or more of a camera, a LIDAR system, and a radar system”
Claim 16 recite limitation “consisting a control system for controlling one or more actuators, displays, or audio systems of a vehicle.”
Claim 20 recite limitation “the plurality of tasks consisting two or more of object detection, image segmentation, and lane finding.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. ("End-to-end learning of image based lane-change decision") in view of Kirkpatrick et al. (“Overcoming catastrophic forgetting in neural networks”)

Regarding claim 1.
Jeong teaches a method for training a neural network for a plurality of deep learning tasks (see page 1602, abstract, “Safe Lane-Change Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle.”), the method comprising: 
training a common portion of a neural network (see page 1602, figure 1b, training SLCAN, also see page 1604, figure 4a-b, SLCAN* corresponds to common portion of NN) and a first task portion for a first task (see page 1602, figure 1b, training left image to detect if the lane is blocked, also see page 1604, figure 4a-b, training IL for left rear view image corresponds to first task); 
and training the common portion (see page 1602, figure 1b, training SLCAN, also see page 1604, figure 4a-b, SLCAN* corresponds to common portion) and a second task portion to perform a second task (see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task), 
wherein the common portion is … to retain memory for performing feature extraction for the first task (see page 1604 figure 4, “When deployed on a GPU, configuration of (b) can process two input images in parallel, we save memory space without additional processing time”, also see page 1605, E2. Single network for both cameras, “trained unified network for both rear view images, where right view images are horizontally flipped to match left rear view. Training and validation sets were formed by combining the corresponding dataset from both rear view images. The advantage of using a single network is that it can simultaneously process left rear image and flipped right rear image in a batch on a GPU”).
Jeong do not teach common portion is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction for the first task.
Kirkpatrick teaches common portion is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction for the first task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).


Regarding claim 2. 
Jeong and Kirkpatrick teach the method of claim 1, 
Jeong further teaches wherein for the first task comprises training using a first set of training data labeled for the first task (see page 1602, figure 1b, training left image to detect if the lane is blocked, also see page 1604, figure 4a-b, training IL for left rear view image corresponds to first task), 
and wherein training for the second task comprises training using a second set of training data labeled for the second task (see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task).

Regarding claim 3. 
Jeong and Kirkpatrick teach the method of claim 1, 
Jeong further teaches wherein training for the first task comprises training with the first task portion receiving the output of the common portion and the second task portion not connected (see page 1602, figure 1b, training left image to detect if the lane is blocked, also see page 1604, figure 4a-b, training IL for left rear view image corresponds to first task), 
and wherein training for the second task comprises training with the second task portion receiving the output of the common portion and the first task portion not connected (see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task), 
the method further comprising connecting the first task portion and the second task portion to the common portion during testing or deployment (see page 1602, figure 1b, both right and left are connected to SLCAN, also see page 1604, figure 4a-b, both IL for left rear view image and IR for right rear view image connected to the SLCAN for testing), 
wherein the common portion simultaneously performs feature extraction for both the first task and the second task and provides output to both the first task portion and the second task portion (see page 1605, “The advantage of using a single network is that it can simultaneously process left rear image and flipped right rear image in a batch on a GPU”, where both left and right images simultaneously extract features to the SLCAN), 
wherein the output is the result of feature extraction for both the first task and the second task (see page 1602 figure 1, “The proposed approach trains a DCNN that interprets rear view images and directly renders a lane-change decision”, also see ”).

Regarding claim 4. 
Jeong and Kirkpatrick teach the method of claim 1, 
Kirkpatrick further teaches further comprising determining which weights are important for a specific task and applying EWC constraints to those tasks during training for one or more subsequent tasks (see page 3522, figure 1, “WC ensures task A is remembered while training on task B. Training trajectories are illustrated in a schematic parameter space, with parameter regions leading to good performance on task A (gray) and on task B (cream color)… EWC, conversely, finds a solution for task B without incurring a significant loss on task A (red arrow) by explicitly computing how important weights are for task A.”).
Both Jeong and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jeong and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).

Regarding claim 5. 
Jeong and Kirkpatrick teach the method of claim 1, 
 wherein the first task or the second task one or more of object detection, image segmentation, and lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).

Regarding claim 6. 
Jeong teaches a Non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to: 
process a set of sensor data using a neural network (see page 1602, abstract, “trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”), the neural network comprising a base portion (see page 1602, figure 1b, training SLCAN, also see page 1604, figure 4a-b, SLCAN* corresponds to base portion of NN) and a plurality of task portions (see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task), 
wherein the base portion receives the set of sensor data at an input layer and outputs to each of the plurality of task portions (see page 1602, figure 1b, where SLCAN receives data from the left and right rear view images), 
wherein each of the plurality of task portions outputs a result of a task based on the outputs of the base portion (see page 1602 figure 1, “The proposed approach trains a DCNN that interprets rear view images and directly renders a lane-change decision”, also see page 1603, “SLCAN accepts rear-side view images that are ); 
and performing an automated or assisted driving task based on the outputs of the plurality of task portions (see page 1602, abstract, “image based end-to-end learning framework that helps lane-change decisions for human drivers and autonomous vehicles. The proposed system, Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”, right and left assist drivers to make a decision to change lanes safely); 
wherein the base portion comprises layers of a neural network sequentially trained for each of the plurality tasks (see page 1602, “Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”, SLCAN trains deep convolution neural network), 
wherein the training of the base portion for at least one task is … to preserve performance for a previous task (see page 1604 figure 4, “When deployed on a GPU, configuration of (b) can process two input images in parallel, we save memory space without additional processing time”, also see page 1605, E2. Single network for both cameras, “trained unified network for both rear view images, where right view images are horizontally flipped to match left rear view. Training and validation sets were formed by combining the corresponding dataset from both rear view images. ).
Jeong do not teach base portion for at least one task is constrained by using elastic weight consolidation (EWC) to preserve performance for a previous task.
Kirkpatrick teaches base portion for at least one task is constrained by using elastic weight consolidation (EWC) to preserve performance for a previous task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Jeong and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jeong and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).

Regarding claim 7. 
, 
Jeong further teaches wherein the plurality of task portions output the result for a different task of a plurality of tasks, at least one of the plurality of tasks comprising one or more of object detection, image segmentation, or lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).

Regarding claim 8. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein the set of sensor data comprises a frame of sensor data captured by one or more sensors, wherein the frame of sensor data comprises at least one of: a red-green-blue (RGB) image; an infrared image; a frame of light detection and ranging (LIDAR) data; and a frame of radar data (see page 1602, “To observe the rear side space, automakers equip a vehicle with sensors such as cameras or high frequency radars”).

Regarding claim 9. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein the instructions further cause the one or more processors to sequentially train the base portion for different tasks while connected to corresponding task portions (see page 1603, “train SLCAN, we need to annotate each acquired image with one of three labels: BLOCKED, FREE, and UNDEFINED. An image is tagged as BLOCKED if the adjacent lane is occupied by ” corresponds to training every SLCAN for different task such as right camera or left camera while connected to one of the camera. Each camera should be trained to respond with blocked, free or undefined based on if an object or lane is free to change lane too).

Regarding claim 10. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein at least two of the plurality of task portions are trained on different data sets (see page 1602, figure 1b, training left image to detect if the lane is blocked, also see page 1604, figure 4a-b, training IL for left rear view image corresponds to first task, also see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task, all the task portions are trained based on the three datasets (blocked, free or undefined)), 
wherein the base portion comprises columns or nodes trained on the different data sets (see page 1605, paragraph C. Training, “near rightmost column must not be discarded by cropping as in ImageNet training because it can contain the tail end of the vehicle in an adjacent lane. To preserve such spatial variance of our data, we resize the input images to 256×256, then a 224×224 patch is cropped at fixed horizontal offset (32 pixels for left camera, 0 pixels for right camera), and random vertical offset (at training time) or vertical center (at test time).”, training is done by columns to get all angles of the image) by: 
training for a first task based on a first data set of the different data sets while connected to a first of the at least two of the plurality of task portions (see page 1602, figure 1b, training left image to detect if the lane is blocked, also see page 1604, figure 4a-b, training IL for left rear view image corresponds to first task, all the task portions are trained based on the three datasets (blocked, free or undefined)); 
and training for a second task based on a second data set of the different data sets while connected to a second of the at least two of the plurality of task portions (see page 1602, figure 1b, training right image to detect if the lane is free, also see page 1604, figure 4a-b, training IR for right rear view image corresponds to first task, all the task portions are trained based on the three datasets (blocked, free or undefined)); 
Jeong do not teach wherein the base portion is constrained by EWC during training for at least one of the tasks.
Kirkpatrick teaches wherein the base portion is constrained by EWC during training for at least one of the tasks (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).


Regarding claim 11. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein performing the automated or assisted driving task comprises performing a driving maneuver (see page 1602, abstract, “image based end-to-end learning framework that helps lane-change decisions for human drivers and autonomous vehicles.”).

Regarding claim 12. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein performing the automated or assisted driving task comprises providing a notification to a driver (see page 1603, “we aim to develop an end-to-end learning framework that assists safe lane-change decision. Instead of object detection or tracking approaches, we formulate an image classification problem that determines the status of adjacent lanes: BLOCKED or FREE (see Fig. 1)”, where the SLCAN notifies the driver if the lane is blocked or free to switch lanes).

Regarding claim 13. 
Jeong and Kirkpatrick teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein the base portion comprises a convolutional neural network (CNN) (see page 1602, abstract, “Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle.”).

Regarding claim 14. 
Jeong teaches a system comprising a processor for performing one or more autonomous driving or assisted driving tasks based on a neural network (see page 1602, abstract, “Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”), 
the neural network comprising: a base portion for performing feature extraction simultaneously for a plurality of tasks on a single set of input data (see page 1602, figure 1b, where SLCAN receives data from the left and right rear view images); 
and a plurality of subtask portions for performing the plurality of tasks based on feature extraction output from the base portion (see page 1602, figure 1b, training right and left images to detect if the lane is free or blocked, also see page 1604, figure 4a-b, training left and right rear view images for features free or blocked); 
wherein each of the plurality of subtask portions comprise nodes or layers of a neutral network trained on different sets of training data (see page 1602, figure 1b, where SLCAN receives data from the left and right rear view images, “Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”, SLCAN trains deep convolution neural network), 
and wherein the base portion comprises nodes or layers of a neural network trained using each of the different sets of training data … previously learned task (see page 1604 figure 4, “When deployed on a GPU, configuration of (b) can process two input images in parallel, we save memory space without additional processing time”, also see page 1605, E2. Single network for both cameras, “trained unified network for both rear view images, where right view images are horizontally flipped to match left rear view. Training and validation sets were formed by combining the corresponding dataset from both rear view images. The advantage of using a single network is that it can simultaneously process left rear image and flipped right rear image in a batch on a GPU”).
Jeong do not teach wherein the base portion comprises nodes or layers of a neural network trained using each of the different sets of training data constrained by elastic weight consolidation to limit the base portion from forgetting a previously learned task.
Kirkpatrick teaches wherein the base portion comprises nodes or layers of a neural network trained using each of the different sets of training data constrained by elastic weight consolidation to limit the base portion from forgetting a previously learned task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Jeong and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jeong and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).

Regarding claim 15. 
Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches further comprising a sensor for obtaining sensor data, wherein the sensor comprises one or more of a camera, a LIDAR system, and a radar system (see page 1602, “To observe the rear side space, automakers equip a vehicle with sensors such as cameras or high frequency radars”).


Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches further comprising a control system for controlling one or more actuators, displays, or audio systems of a vehicle (see page 1602, “The proposed approach trains a DCNN that interprets rear view images and directly renders a lane-change decision”, the control system controls display of a vehicle).

Regarding claim 17. 
Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches wherein the base portion and the plurality of subtask portions provide output based on a single set of input data (see page 1602 figure 1, “The proposed approach trains a DCNN that interprets rear view images and directly renders a lane-change decision”, also see page 1603, “SLCAN accepts rear-side view images that are acquired by cameras mounted on the left and right side of the vehicle”).

Regarding claim 18. 
Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches, wherein the base portion comprises a convolutional neural network (CNN) (see page 1602, abstract, “Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle.”)


Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches wherein the base portion comprises a recurrent neural network (RNN) (see page 1606, “approaching vehicle at a distance may or may not be a threat depending on the relative speed of that vehicle. To handle this, we plan to design an advanced RNN-based SLCAN that feeds on several consecutive image inputs and returns more reliable decision.”, Jeong teaches a plan to design based advanced RNN based on SLCAN therefore Jeong teaches base portion comprising recurrent neural network).

Regarding claim 20. 
Jeong and Kirkpatrick teach the system of claim 14, 
Jeong further teaches wherein the plurality of subtask portions output the result for a different of the plurality of tasks, the plurality of tasks comprising two or more of object detection, image segmentation, and lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.K./Examiner, Art Unit 2125                                                                                                                                                                                             
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125